Citation Nr: 0808416	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to August 
1953.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    

The Board remanded this matter for additional medical inquiry 
in February and July 2007.  


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss disorder is related 
to service.  

2.	The veteran's tinnitus is related to service.  


CONCLUSIONS OF LAW

1.	The veteran's bilateral hearing loss disorder was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).  

2.	The veteran's tinnitus disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Veteran's Claims to Service Connection

The veteran claims to have incurred hearing loss and tinnitus 
as a result of noise exposure from combat operations he 
participated in during the Korean Conflict.  Moreover, the 
record contains medical evidence indicating that the veteran 
has current hearing loss under VA guidelines.  An October 
2007 VA audiology report showed hearing loss in each ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 3.385 
(2007).  And the October 2007 report noted a diagnosis of 
tinnitus.  See 38 U.S.C.A. § 5107(b).  
  
In the November 2005 rating decision on appeal, the RO denied 
the veteran's claims.  For the reasons set forth below, the 
Board disagrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2007).

In claims filed by combat veterans, the Board must consider 
38 U.S.C.A. § 1154(b).  This statute provides that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, no medical evidence of record documents that 
the veteran experienced a hearing disorder in Korea - where 
the veteran claims to have incurred his hearing disorders.  
Nevertheless, the Board finds application of the 38 U.S.C.A. 
§ 1154 presumption appropriate here.  A DD-Form 214 of record 
indicates that the veteran received the Combat Infantry 
Badge, and that he served in Korea during the Korean 
Conflict.  And no evidence counters his claim to having 
served in combat.    

As such, the Board finds applicable here the presumption 
noted under 38 U.S.C.A. § 1154.  It must therefore be 
presumed that the veteran incurred his bilateral hearing loss 
and tinnitus disorders in service.  

The Board has reviewed the record to determine whether 
"clear and convincing" evidence exists to rebut the 
presumption under 38 U.S.C.A. § 1154.  

The Board has reviewed the VA medical opinions of record 
dated in September 2006, March 2007, and October 2007.  
Though these opinions find the veteran's hearing-loss 
disorders likely unrelated to service, none of these 
examiners states that clear and convincing evidence shows 
that the veteran did not incur his disorders during service.  
Moreover, in a July 2007 letter, the veteran's private 
physician attributed the veteran's hearing-related disorders 
to service.  In sum, this evidence is not "clear and 
convincing" evidence against the presumed service connection 
here.  38 U.S.C.A. § 1154.  

As such, service connection is warranted for the veteran's 
bilateral hearing loss and tinnitus.  


ORDER

1.	Service connection for bilateral hearing loss is granted.  

2.	Service connection for tinnitus is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


